Case 1:15-cv-01366-ALC-JLC Document 185 Filed 11/02/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

----X
REUBEN TAUB, IRWIN L. ZALCBERG ; 15 Civ. 01366 (ALC)
and IRWIN ZALCBERG PROFIT SHARING
PLAN,
Plaintiffs,
- against - : DECLARATION

ARRAYIT CORPORATION, RENE SCHENA,
MARK SCHENA and TODD MARTINSKRY,

Defendants.

X

 

RONALD G. QUINTERO, declares the following to be true under penalty
of perjury:

1. I am fully familiar with the matters set forth herein.

2. Common stock issued in connection with a registration statement
that has been filed with the Securities and Exchange Commission (“SEC”), as well as
registered common stock that is issuable upon exercise of associated warrants, are freely
tradable, and thus more valuable, than common stock and related warrants that have
not been registered with the SEC. Thus, even if the common stock and warrants called
for by the Contribution Agreement would have been issued, Defendants’ failure to
register the common shares would have caused independent and quantifiable damage to

Plaintiffs.
Case 1:15-cv-01366-ALC-JLC Document 185 Filed 11/02/18 Page 2 of 2

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 23" day of October 2018, in New York, New York.

ELH GA S—

RONALD G. QUINTERO
